DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.
 
Claim Status
	Claims 1, 3, 6, 8, 13-18, and 20 are pending.  Claims 10, 12, and 19 were canceled in the Reply filed 8/02/2022.  Claims 1, 6, 8, 13, 16-18, and 20 were amended in the Reply filed 8/02/2022.  Claims 13-18 remain withdrawn. Claims 1, 3, 6, 8, and 20 are presently considered. 

Election/Restrictions
Applicant’s election of Group I (original claims 1-12, drawn to products) in the reply filed on 10/08/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election of Group I was made without traverse in the reply filed on 10/08/2021.
Applicant's election with traverse of the species of “96 weight percent carvacrol oil and 4% gelatin” as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10) was previously acknowledged in the Action mailed 1/7/2022.  As noted in the previous Action, the originally elected species is therefore understood to be crosslinked nanoparticles comprising 4 wt% Type B gelatin and 96 wt% carvacrol oil as described in the originally filed disclosure (see, e.g., Spec. filed 3/25/2020 at ¶[0044]), and wherein such species corresponds to “the particles which were used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶) as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10), and have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]1).  The species election requirement was made FINAL in the Action mailed 1/7/2022 for reasons set forth therein.  
In view of the amendments filed 8/02/2022, the amended claims are understood to continue reading upon the originally elected species.  Following an extensive search and examination, the originally elected species was deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1, 3, 6, 8, and 20 are presently considered.

Priority
	The priority claim to US Provisional Application 62/598,070 filed 12/13/2017 is acknowledged.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 as amended August 2, 2022, is representative of the pending claim scope. The applicable interpretations and pertinent notes regarding the general knowledge of one of ordinary skill in the art have been set forth on record.
Examiner previously set forth an extensive claim interpretation section with numerous notes and supporting citations evidencing the ordinary skill in the art.  That disclosure (see, e.g., Final mailed 5/11/2022 at pages 4-13) is incorporated into the instant response. 
Amended claim 1 is understood to continue reading upon the originally elected species, and to be amended by incorporating the limitations previously recited at claim 19 as filed April 1, 2022; claim 19 was previously rejected as obvious.
At amended claim 1, the “wherein” statement recite at the final three lines of amended claim 1 is understood to positively recite the expected and intended results satisfied by the structurally complete compound set forth in the body of claim amended claim 1 (see, e.g., MPEP § 2111.04(I)).  This is reasonable, because the recited language does not correspond to any structure/function relationship of record, and is therefore not reasonably interpreted as a functional limitation. 
Additional claim interpretation are set forth below. 

Information Disclosure Statement
Per MPEP 2001 and 37 CFR 1.56, there is a duty to disclose information material to patentability. It is has come to the Examiner’s attention that multiple documents known to the inventors and pertinent to the instantly claimed invention have not been identified on record by the Applicants (e.g., Duncan et al.; Gupta et al.; Wang et al., etc., see discussion of the Declaration, below).  Applicant is advised that all other prior art (poster sessions, presentations, publications, etc.) naming one or more inventors as a coauthor and pertaining to any essential oil, nanoparticle delivery system, or gelatin delivery system satisfying at least one aspect of the claimed invention is material to patentability.  As such, these and related documents should be placed on record in an IDS (see, e.g., 37 C.F.R. 1.56(c)-(d)).

Withdrawn Claim Rejections
All prior rejections are withdrawn in view of the amendments filed 8/02/2022 and the cancellation of claims 10, 12 and 19.  New rejections addressing the amended claim scope have been placed on record below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein no surfactant other than gelatin is present”.  However, a “crosslinked gelatin” network is not chemically identical to “type B gelatin”, is present in the composition of claim 1, and is a protein derivative and therefore is reasonably expected to act as a surfactant.  Accordingly, it is unclear how claim 20 should be interpreted consistent with the scope of instant claim 1, which reasonable appears to include surfactants other than Type B gelatin.  This issue has also been discussed under 35 USC 112(a), and that discussion is incorporated herein. Accordingly, for purposes of applying prior art, examination of claim 20 is presently precluded.
Examiner suggests that Applicant consider utilizing the transitional phrase “consisting of” to exclude additional components, which would circumvent the usage or need for functional terminology. 
Claims 20 is rejected.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the recent Reply, Claim 20 recites the proviso “wherein no surfactant other than gelatin is present”.  This proviso constitutes new matter as explained below.
Lack of literal Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Here, the phrase “wherein no surfactant other than gelatin is present” does not literally appear in the originally filed disclosure.  Therefore, no literal support for the limitations exists.
Lack of Implicit or Inherent Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  As noted above, the claims are not literally supported by the originally filed disclosure.  Accordingly, the relevant issue is whether or not the new amendments and resulting claim scope is implicitly or inherently supported by the originally filed disclosure.
Claim 20 recites the proviso “wherein no surfactant other than gelatin is present”.  As an initial matter, “gelatin” has an art-recognized structure (i.e., Type A or Type B gelatin).  Critically, “cross-linked gelatin” does not have the structure of Type A or Type B gelatin, but is reasonably inferred to be a surfactant. A “surfactant” is a functional description that refers to any “substance which tends to reduce the surface tension of a liquid in which it is dissolved”, which may include compounds that act as a detergent, wetting agent, emulsifier, foaming agent, or dispersant.  Surfactants usually include organic compounds that are amphiphilic, which includes proteins and protein-derivatives such as cross-linked gelatin.
Furthermore, the closes implicit or inherent support for the limitation appears at the Example of ¶[0044] (see, e.g., Spec. filed 3/25/2020 at ¶[0044]-[0046]2).  However, this disclosure only supports the limitation to the extent that the passage does not utilize the literal term “surfactant”.  This is insufficient to establish that “no surfactant other than gelatin” was actually satisfied in the single example disclosed therein, because “surfactant” is a functional description.  In the example, the crosslinked structure resulting from riboflavin and gelatin crosslinking is not “gelatin” but would act as a surfactant.
Accordingly, no inherent or intrinsic support exists for the newly added limitation. 
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).   Here, the newly added claim limitations are not inherently, implicitly, or literally supported by the originally filed disclosure.
Accordingly, claim 20 is rejected.  
Examiner suggests that Applicant consider utilizing the transitional phrase “consisting of” to exclude additional components, which would circumvent the usage or need for functional terminology. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (Nanoparticle-Stabilized Capsules for the Treatment of Bacterial Biofilms, ACS Nano 2015, 9, 8, 7775–7782 (June 17, 2015); hereafter “Duncan”) in view of Yasmin et al., (Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin; cited in previous action), Sridhar et al. (Cross-linking of protein scaffolds for therapeutic applications: PCL nanofibers delivering riboflavin for protein cross-linking, J. Mater. Chem. B, vol. 2:1626-1633 (2014); hereafter “Sridhar”; cited in previous action) and Wang et al. (Effect of photochemical UV/riboflavin-mediated cross-links on different properties of fish gelatin films, J. Food Process Eng., Vol. 40e12536, pages 1-10 (Feb. 15, 2017); hereafter “Wang”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above, and those discussions are incorporated herein.  Additional claim interpretations are set forth below. Limitations at amended claim 1 pertaining to formula(III) are reasonably understood to be satisfied wherein GNPs are crosslinked using riboflavin mediated UV irradiation.
Regarding claims 1, 3, 6, 8, and the nanoparticles comprising essential oils for the treatment of biofilms, Duncan discloses “nanoparticle-stabilized capsules” for the treatment of biofilms, wherein the nanoparticles comprise essential oils (e.g., peppermint oil and cinnamaldehyde) (see, e.g., Duncan at title, abs).  Therefore, the general concept of nanoparticles comprising essential oils is not a point of novelty.  Motivation to utilize essential oil containing nanoparticles was disclosed: Duncan informs artisans of the need to develop compositions capable of treating biofilms (see, e.g., Duncan at abs, 7775 at col I at 1st ¶, 7780 at col II at § Conclusion), and identifies essential oils as a “promising” means to treat “antibiotic resistant bacteria” (see, e.g., Duncan at abs, 7775 at col I-II at bridging ¶).  Duncan concludes by informing artisans that such compounds “have potential applications as a general surface disinfectant as well as an antiseptic for wound treatment” (see, e.g., Duncan at 7780 at col II at § Conclusion).  Accordingly, in view of Duncan, an artisan would be motivated to utilize nanoparticles comprising essential oils to treat biofilms and antibiotic resistant bacteria.  Duncan identifies an art-recognized problem with the delivery of essential oils: Duncan identifies that nanoparticles address an art-recognized problem with essential oils, namely “[t]he generally poor aqueous solubility and stability of these oils”, which Duncan notes “has substantially limited their widespread application (see, e.g., Duncan at abs, 7775 at col I-II at bridging ¶).  However, Duncan notes that previous attempts to formulate essential oils with delivery vehicles have had limited success because, although the “vehicles improve[] their aqueous stability and increase the antimicrobial activity”, the previously tested “carriers often induc[ed] adverse hemolytic or irritating effects restricting their compatibility with biological tissues” (see, e.g., Duncan at 7775 at col II).  In sum, in view of Duncan an artisan would be motivated to utilize “nanoparticle-stabilized capsules” comprising essential oils for the treatment of biofilms, but would attempt to improve carrier formulations to enhance biological compatibility.
The prior art of Duncan differs from the claimed invention as follows: Duncan does not teach or disclose Gelatin nanoparticles or a composition formulation having the specific parameters recited at instant claim 1, 6, or 8.
The problem faced by an artisan is understood to be an attempt to achieve an alternative formulation of essential-oil comprising nanoparticles of Duncan by finding an alternative nanoparticle delivery system.  Therefore, an artisan would be reasonably directed to the nanoparticle delivery system arts, especially such systems used in antimicrobial applications.
Yasmin is a review article that summarizes the state of the nanoparticle delivery arts circa September 26, 2016.  Regarding instant claims 1, 3, 6, 8, and the general usage of gelatin nanoparticles, Yasmin discloses that Type B gelatin nanoparticles (GNPs) are prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8).  Therefore, GNPs are not a point of novelty, and were known in the art for use in drug delivery applications. 
Gelatin nanoparticles had numerous art-recognized benefits.  Regarding claims 1, 3, 6, 8, and the expected benefits of using gelatin nanoparticles for drug delivery, Yasmin identifies that  “nanoparticles (NPs) have offered immense advantages in improving drug delivery systems in terms of efficacy and potency of drugs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶), and offer “unique promising properties in terms of drug delivery systems” (see id).  Expected benefits of using gelatin nanoparticles include “increased solubility, bioavailability, and bioactivity” of “[d]rugs or other bioactive ingredients encapsulated in NPs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶); as well as biodegradability, bioavailability, and low immunogenicity (see, e.g., Yasmin at 191 at col II at 1st full ¶); and gelatin is available at “low cost” (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶).  Therefore, GNPs are not a point of novelty and have predicted and expected benefits recognized in the art. 
Regarding amended claims 1, 6, and the usage of Type B gelatin, Yasmin discloses that “type B gelatine nanoparticles (GNPs) show better potential in terms of drug delivery than type A” (see, e.g., Yasmin at 192 at col I; see also id. at 191-192 bridging ¶, 192-193 at bridging ¶).  Claim 6 is understood to be fully satisfied by GNPs comprising Type B gelatin (see claim interpretation section above). Therefore, the art provides direct guidance to specifically select and utilize Type B gelatin nanoparticles; furthermore, structures associated with Type B gelatin are not points of novelty.  
Regarding amended claim 1 and the use of a composition comprising “a liquid carrier”, Yasmin identifies that the described nanoparticles may be utilized to administer a drug to a patient via injection (see, e.g., Yasmin at 196 at col II at § 2.2, referring to “drugs administered through [IV] injection”; 197 at § 2.9, referring to injections of GNPs), and one of ordinary skill in the art would readily understand and envisage the use of liquid carriers suitable for delivery of nanoparticles via injection into a patient (see id.; see also id. at 193 at col II at § 1.3 noting solution use, 199 at § 2.7 at col II, and citations [19]-[20] at page 202, discussing gelatin nanoparticle solutions; see also Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8, generally identifying GNPs for use in the treatment of microbial infections).
Amended claim 1 requires the presence of Formula (III), which is understood to result from a cross-linking process performed by a photoinitiator (e.g., riboflavin) (see claim interpretation section).  Regarding claim 1, Formula (III), and crosslinked GNPs, Yasmin identifies that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶).  In addition, “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin” (see id).  Yasmin reasonably informs artisans that GNP crosslinking may be performed by various bifunctional crosslinkers (see, e.g., Yasmin at 193 at col I at 1st partial ¶; see also Yasmin at Fig. 1 on 194, noting “Crosslinking” as a generic step).  However, Yasmin does informs artisans that a “major concern” regarding the general usage of GNPs include the “safety of the cross-linking agents” (see, e.g., Yasmin at 202 at col I at 1st partial ¶).  Therefore, in view of Yasmin, an artisan would appreciate that GNPs could be made using various prior art crosslinkers, but an artisan would be motivated in view of Yasmin to specifically use prior art cross-linkers expected to exhibit desirable safety profiles.  Sridhar and Wang are cited herein to establish the state of the prior art regarding UV-mediated crosslinking of gelatin using riboflavin as a photoinitiator, which permits crosslinking to be performed without the “need for [a] cytotoxic crosslinker” (see Sridhar at 1632 at col I at final ¶).  Sridhar discloses a crosslinking protocol wherein gelatin is crosslinked using a riboflavin photoinitiator (see, e.g., Sridhar at 1626 at col I at abs, Fig. 1 on 1627).  Riboflavin is a natural and water-soluble vitamin that acts to “keep tissues healthy” (see, e.g., Sridhar at 1626 at col II at final two ¶¶), and can be utilized to crosslink gelatin via UV treatment (id).  Sridhar identifies that Riboflavin-mediated crosslinking “is expected to supercede the usage of cytotoxic glutaraldehyde” for crosslinking protocols (see, e.g., Sridhar at 1627 at col I at 1st partial ¶), because such UV/Riboflavin-mediated crosslinking has “no need for [a] cytotoxic crosslinker” (see id. at 1632 at col I at final ¶).  Sridhar informs artisans that protein could be crosslinked with the application of the “novel CXLing protocol”, which is “less toxic and commercially economical” relative to “other CXLing protocols available”, and could be utilized as a tool “for drug delivery” (see, e.g., Sridhar at 1632 at § Conclusion).  Wang is cited herein to establish that crosslinking via “riboflavin mediated UV irradiation” had already been practiced upon gelatin materials in the prior art (see, e.g., Wang at abs), that the mechanism was predictable (see, e.g., Wang at Fig. 1 on 2, 2 at col I at 1st full ¶, 2 at col II at 1st full ¶; see also id. at 4 at col II at 1st partial ¶, identifying that crosslinking depends upon riboflavin concentration), and desirably resulted in improved water resistance and strength properties of gelatin materials (see, e.g., Wang at 8 at § Conclusions).  Therefore, the process of crosslinking gelatin utilizing riboflavin as a photoinitiator was already known and practiced in the prior art, and is therefore not a point of novelty; rather, the prior art process yields the expected and predicted result, namely crosslinked gelatin having crosslinks as shown at instant Formula (III). The selection of such UV-mediated crosslinking of gelatin nanoparticles using riboflavin would therefore predictably and expectedly yield reduced toxicity relative to other art-recognized cross-linkers, and therefore yield a more desirable safety profile as suggested by Yasmin (see, e.g., Yasmin at 202 at col I at 1st partial ¶).
Regarding instant claim 8, the applicable interpretation of “core-shell structure” has been set forth in the claim interpretation section above, which is incorporated herein. The GNPs disclosed by Yasmin are understood to fully satisfy the limitations of claim 8 because they necessarily comprise an outer surface (e.g., a “shell”) comprising crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), as well as an interior portion (e.g., a “core”) comprising a drug and crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), wherein the extent of crosslinking would be understood to impact the rate of drug release (id). 
Regarding amended claim 1 and the weight percentages of the crosslinked nanoparticles, Yasmin fairly informs artisans that the size of GNPs, drug solubility, and density of gelatin cross-linking are result-effective variables that impact the efficacy of drug release (see, e.g., Yasmin at 193 at § 1.3, 194 at col I); and further identifies that drug release profiles can be altered by manipulating the size, cross-linker density, and isoelectric points of the particle (see, e.g., Yasmin at 195 at col I at 1st partial ¶).  Therefore, the total amount of essential oil directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density.  Therefore, the ratio of drug (i.e., essential oil) to gelatin is a result-effective variable that impacts (i) the drug release profile (see, e.g., Yasmin at 194 at col I, discussing the effect of density of cross-linking, which depends on the total gelatin available, and burst versus sustained release); (ii) the maximum amount of drug deliverable (e.g., the less drug per gelatin present, the less total drug is available to be delivered); and (iii) drug release patterns (see, e.g., Yasmin at 195 at Fig, 3).  In sum, an artisan would readily appreciate that each drug-loaded GNP necessarily contained crosslinked gelatin and drug molecules, and understand that the more gelatin present would result in more cross-links and less drug to be delivered, whereas the less gelatin present would result in fewer cross-links and more total drug to be delivered, and a different delivery profile. The minimum amount of drug to be delivered would necessarily and obviously correspond to the minimum therapeutic amount, wherein the minimum amount of gelatin usable would correspond to the minimum amount necessary to form cross-links capable of maintaining the GNP structure under the relevant conditions (temperature, pH, etc.).  It is well-within the ordinary skill in the art to find and determine these two minimums and to test such ranges to identify the optimal ratio of drug (i.e., and essential oil) to gelatin.  Therefore, regarding the weight percentage limitations of the GNPs, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific weight percentages recited at amended claim 1 are for any particular purpose or solves any stated problem, and the prior art teaches that the ratio of drug to gelatin often varies according the desired crosslinking density, desired maximum amount of deliverable drug, and the cross-linking necessary to maintain structural integrity under desired conditions, and the full range of such parameters would be expected to work predictably well, then absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the gelatin nanoparticle drug delivery art. 
Regarding amended claim 1 and the volume percentages of nanoparticle and liquid carrier now claimed, the volume percentage of liquid carrier to essential-oil loaded GNP is understood to reflect a change in concentration.  The prior art teaches a highly similar concentration, namely 2% V/V nanoparticles (see, e.g., Duncan at Figs 2-3 on 7778). Although this does not overlap the volume percentage claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see, e.g., MPEP § 2144.05(I); see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  The expected and predicted relationship in view of concentration is known to artisans; generally, an increase in the concentration of the active component (here, antimicrobial nanoparticles), is expected to increase the observable activity (e.g., the antimicrobial activity).  Furthermore, per MPEP § 2144.05(II)(A), “[g]enerally, differences in concentration . . . will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration . . . is critical. ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" (see, e.g., MPEP § 2144.05(II)(A)).  No evidence of criticality of range has been placed on record to date.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the claimed invention is the obvious combination of prior art elements (i.e., known antimicrobial essential oil(s), known GNP delivery system) according to known methods of forming essentional oil-nanoparticles taught by Duncan, using GNPs as taught by Yasmin, and cross-linking as taught by Sridhar and Wang, to yield predictable results, namely essential oil-loaded GNPs suitable for use in antimicrobial applications, including the treatment of biofilms, wherein such compounds would predictably provide the benefits described by Duncan, the benefits of the GNP delivery system described by Yasmin, as well as the benefits described by Sridhar and Wang, namely antimicrobial activity against biofilms, increased solubility and bioavailability of the essential oil, as well as enhanced safety profile attributable to the riboflavin-based crosslinking; furthermore, each element would merely perform its art-recognized function in combination as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  
Second, the claimed invention is the simple substitution of the nanoparticle delivery system disclosed by Duncan for the GNP drug delivery system taught by the Yasmin, Sridhar, and Wang; wherein the simple substitution would predictably yield an essential oil-loaded GNP suitable for use in antimicrobial applications as described by Duncan, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin, Sridhar, and Wang (i.e., increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; as well as enhanced safety profile attributable to the riboflavin-based crosslinking); furthermore, the substituted components and their functions were all known in the prior art and would be expected to merely perform their art-recognized function in combination as they do separately (see, e.g., MPEP §§ 2143(I)(B), (G)). 
Third, the claimed invention is the application of a known nanoparticle delivery system (i.e., GNPs as taught by Yasmin, Sridhar, and Wang) used to improve a known nanoparticle delivery system disclosed by Duncan, wherein such use of GNPs would predictably improve the base system of Duncan by incorporating the benefits of the GNP delivery system, including by increasing solubility, bioavailability, and bioactivity of the Essential oil taught by Duncan, as well as having low immunogenicity; as well as exhibiting an enhanced safety profile attributable to the riboflavin-based crosslinking; thereby yielding an improved Essential-oil Nanoparticle composition relative to the compositions disclosed by Duncan (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  
In sum, it is obvious to use a known drug delivery system to formulate and deliver a known drug (see also, MPEP § 2144.07, noting that selecting a known compound to meet known requirements is obvious). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug, by formulating antimicrobial drug-loaded GNPs in the manner suggested by the prior art, wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 1, 3, 6, and 8 are rejected as described above.


Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, Yasmin, Sridhar and Wang as applied to claims 1, 3, 6, and 8 above, and further in view of Feng et al. (Selective Essential Oils from Spice or Culinary Herbs Have High Activity against Stationary Phase and Biofilm Borrelia burgdorferi, Front. Med., (11 October 2017); hereafter “Feng”) and Kumari et al. (Antifungal and Anti-Biofilm Activity of Essential Oil Active Components against Cryptococcus neoformans and Cryptococcus laurentii, Front. Microbiol., (07 November 2017); hereafter “Kumari”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above, and those discussions are incorporated herein.  Additional claim interpretations are set forth below. This rejection addresses additional particulars pertinent to the originally elected species. 
The teachings of Duncan, Yasmin, Sridhar, and Wang as applied to claims 1, 3, 6, and 8 have been set forth above, and those discussions are incorporated into the instant rejection.  
The teachings of Duncan, Yasmin, Sridhar, and Wang differ from the originally elected species as follows: These references do not explicitly teach or reduce to practice nanoparticles loaded with the essential oil of carvacrol, which is present in the originally elected species. 
Feng and Kumari establish that carvacrol was an art-recognized essential oil and prior art element, which was previously utilized in anti-biofilm applications and known in the art to exhibit antimicrobial activity (see, e.g., Feng at title, abs; see, e.g., Kumari at title, abs).  Feng specifically identifies that oregano oil was among the most potent essential oils against B. burgdorferi, wherein carvacrol “was found to be the most active ingredient of oregano oil showing excellent activity against B. burgdorferi stationary phase cells (see, e.g., Feng at abs, 6 at col I-II at § “Carvacrol As a Highly Potent...”, 9 at col I-II at bridging ¶, 9 at col II at 1st full ¶, noting that such essential oils “had remarkable biofilm-dissolving capability”).  Kumari identified that carvacrol was one of the two most active essential oils tested for antibiofilm activity in Cryptococcosis (see, e.g., Kumari at title, abs), and identified carvacrol as among “the most efficient in terms of human safety” (see id.; see also id. at 12-13 at § Conclusion).  Accordingly, in view of Kumari and Feng, an artisan would readily appreciate that carvacrol was a potent essential oil even relative to other essential oils, and would readily appreciate that carvacrol could be utilized in anti-biofilm applications, such as those disclosed by the primary reference.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  It would have been obvious in view of the combination of prior art set forth above to simply substitute the essential oil of carvacrol in place of the essential oils identified by the primary reference (peppermint oil), because both carvacrol and peppermint oil are functional equivalents known in the art for antibacterial activity (see, e.g., MPEP § 2144.06(II)); furthermore, an artisan would be motivated in view of Feng and Kumari to specifically select carvacrol as a preferred essential oil because it exhibited favorable properties in anti-biofilm applications in B. burgdorferi and Cryptococcosis, as well as preferable human safety metrics; therefore, such simple substitution would yield predictable results, namely improved anti-biofilm activity in at least B. burgdorferi and Cryptococcosis (see, e.g., MPEP § 2143(I)(B), (G)). 


Response to Arguments
Applicant’s arguments with respect to pending claims have been fully considered but have been substantially rendered moot in view of the new ground of rejection, which rely upon the teachings of Duncan (and Feng and Kumari), which have not been considered or addressed by the Applicant at this time.  Remaining applicable arguments are addressed below. 
As an initial matter, Examiner notes that a determination of obviousness has been made in view of MPEP §§ 2143(I)(A)-(D), (G), and applicable case law regarding routine optimization.  Arguments addressing the merits of rationales not relied upon by the Examiner are insufficient to rebut the explicit rationales set forth on record.
At page 11, it is the Examiner’s understanding that Applicant speculates that “[i]n particular, .....more than routine experimentation would have been required to arrive at the particular composition of the amended claims...” (see, e.g., Reply filed 8/02/2022 at 11 at 2nd full ¶). This statement is understood to be conjecture or opinion unsupported by objective evidence.  Applicant is directed to the art of record, including Yasmin, which is a review article, and notes that the optimization of a known delivery system (i.e., gelatin nanoparticles) is well-within the ordinary skill in the art as evidenced by Yasmin.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996).  The Examiner’s previous response regarding routine optimization of result-effective variables remains pertinent and is incorporated into the instant response. Therefore, such opinions unsupported by objective evidence are insufficient to rebut prima facie obviousness. 
It is the Examiner’s understanding that Applicant has alleged the use of improper hindsight (see, e.g., Reply filed 8/02/2022 at 13 at 1st ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant fails to identify any materials gleaned only from the applicant’s disclosure, which was not fully set forth in the prior art, and therefore such arguments are not persuasive.
It is the Examiner’s understanding that Applicant alleges the existence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 (see, e.g., Reply filed 8/02/2022 at 11 at final ¶ to 14 at 2nd ¶), wherein such data is set forth in the Declaration filed 8/02/2022 (see id.; see esp. id. at 14 at 1st to 2nd ¶¶).  Accordingly, such data has been considered a single time, below, in a separate section addressing the Declaration. In brief, the Declaration is insufficient to establish unexpected results sufficient to rebut prima facie obviousness for the reasons set forth below.  Therefore, Applicant’s reliance upon the existence of unexpected results is misplaced, and such arguments are not persuasive.
In sum, the Court has stated
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Here, neither the essential oils nor the gelatin nanoparticle delivery system are novel, and the evidence of record suggests that merely altering concentrations or known result-effective parameters of such known systems is well-within the ordinary skill in the art. Here, the claimed invention has been rejected in view of MPEP §§ 2143(I)(A)-(D), (G), and applicable case law regarding routine optimization.  All elements recited in the claimed product were prior art elements, and each claimed element would merely perform its art-recognized function. 
	Accordingly, all applicable arguments have been fully considered but not found persuasive for the reasons set forth above and explained below with respect to the Declaration. Therefore, the claimed invention remains rejected. 

Response to Declaration under 37 C.F.R. §1.132 by Vincent M. Rotello
The affidavit under 37 CFR 1.132 filed 8/02/2022 is insufficient to overcome the rejections of claims 1, 3, 6, and 8 as set forth in the instant Office action. A detailed explanation of why the affidavit or declaration is insufficient is provided below. The legal standards of review and consideration of Declaration under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Here, the Declarant is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. Here, the Declarant is attempting to establish unexpected results (see, e.g., Declaration at ¶¶[3]; see also Reply filed 8/02/2022 at 11 at final ¶ to 14 at 2nd ¶).  The legal requirements for establishing unexpected results are set forth at MPEP § 716.02.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
Regarding the assertion of unexpected and superior results, the Declarant alleges that:
As noted by the Examiner, essential oils have been previously recognized for various beneficial properties including as antibacterial agents. However, their low aqueous solubility has so far limited their use against bacterial infections. Moreover, the hydrophobic essential oils are not able to efficiently penetrate into the highly charged extracellular polymeric substance (EPS) matrix of biofilms, further limiting their use.
	(see, e.g., Dec. filed 8/02/2022 at ¶[5], emphasis in original).
Examiner notes that the “low aqueous solubility” of essential oils was recognized in the prior art, namely a paper upon which the Declarant was a coauthor but failed to set forth in an IDS (see, e.g., MPEP § 2001, 37 C.F.R. 1.56(c)-(d)), namely Duncan3, as applied above.  Specifically, Duncan establishes that it was known in the prior art that essential oils exhibited “generally poor aqueous solubility and stability”, which had “substantially limited their widespread application (see, e.g., Duncan at abs, 7775 at col I-II).  Duncan also identified the usage of nanoparticles to overcome this art-recognized problem (see id.; see also id. at Scheme 1 on 7776).  The Declarant also coauthored Gupta et al.4, which addresses the problem of biofilm penetration and provides the same solution (see, e.g., Gupta at title, abs, 3 at § Introduction, Fig. 1 on 3, 5-6 at § Nanoparticles as drug delivery vehicles for antibacterial therapy, Fig. 5 on 6 showing essential oil nanoparticles, 6 at col II); however, Declarant also failed to disclose Gupta in an IDS (see, e.g., MPEP § 2001, 37 C.F.R. 1.56(c)-(d)).  The Declarant also coauthored Wang et al.5, which identifies that over a year prior to the instant Application, the Declarant “believ[ed] that these systematic studies will facilitate the development of nanoparticle-based antimicrobial agents for the treatment of biofilms” (see, e.g., Wang2016 at 3 at col II at final ¶), wherein the studies involved the usage of “cationic NPs to penetrate into biofilms” using the essential oils of peppermint oil and cinnamaldehyde, wherein the paper concluded that 
....nanomaterials are promising tools for delivery vehicles and as antimicrobials in their own right. Their tunability and ability to interact multivalently make them excellent candidates for targeting planktonic bacteria. Their ability to penetrate biofilms likewise makes them promising therapeutics for these particularly difficult to treat infections.
	(see, e.g., Wang at 4 at col I).
Similar to Duncan and Gupta, Declarant also failed to disclose the coauthored document of Wang (see, e.g., MPEP § 2001, 37 C.F.R. 1.56(c)-(d)).  However, in view of Duncan, Gupta, and Wang, it is evident that an artisan would predict and expect in view of the prior art that “cationic NPs” would “penetrate into biofilms” and act as “delivery vehicles” for “naturally occurring antimicrobial oils” (see, e.g., Wang2016 at 4 at col I).  Therefore, such results cannot credibly be deemed surprising or unexpected in view of the Declarant’s coauthored papers.
	At ¶7 of the Declaration, it is the Examiner’s understanding that Declarant is attempting to establish that a prior art nanoparticle delivery system (i.e., gelatin nanoparticles as taught by Yasmin) was “hypothesized” to work to deliver prior art essential oils into biofilms because the gelatin carrier has a “cationic charge” (see, e.g., Dec. at ¶7).  This is the expected result as summarized by Wang (see, e.g., Wang2016 at 4 at col I, regarding “cationic NPs”; see also Gupta at 6 at col I, noting that “Cationic NPs exhibit excellent penetration ability in biofilms”; see also Duncan at 7779 at col II, noting that the results “support[ed] the hypothesis that the cationic nanoparticle shell of the capsules increases interactions with biofilms”).  Therefore, proffered evidence supporting the expected and predicted result already known and taught in the prior art supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II)). 
	At ¶8-9 of the Declaration, the proffered data supports the prior art’s teaching that cationic NPs would facilitate penetration into biofilms and would facilitate delivery of low aqueous solubility essential oils (see, e.g., Dec. at ¶8-9).  This is the predicted and expected result taught and suggested by the prior art regarding cationic NPs (see, e.g., Wang2016 at 4 at col I; see also Gupta at 6 at col I; see also Duncan at 7779 at col II). Furthermore, such results reflect the expected benefits disclosed in Yasmin regarding gelatin nanoparticles delivery systems. Therefore, the proffered evidence at ¶8-9 show the expected and predicted result, and therefore such data supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II)). In order to establish “unexpected results”, the proffered data must establish a difference that “is really unexpected” (see, e.g., MPEP § 716.02).  
	At ¶10 of the Declaration, it is the Examiner’s understanding that the Declarant observes that a hydrophobic compound has less bioactivity than the same compound formulated with a carrier that enhances solubility.  This is neither surprising nor unexpected and is acknowledged by Duncan, and Yasmin explicitly identifies that gelatin nanoparticles increase solubility (see, e.g., Rejection, above; see, e.g., Yasmin at 191 at col I to col II at bridging ¶).  Therefore, the expected and predicted result in view of the prior art is that GNPs would enhance drug solubility relative to unmodified hydrophobic drugs; therefore, such data supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II)).
	At ¶11-14 of the Declaration, it is the Examiner’s understanding that Applicant provides experimental data of unknown statistical significance (see, e.g., MPEP § 716.02(b)(I)-(II), noting Applicant has the burden to explain data and explain how the differences in results “are in fact unexpected and unobvious and of both statistical and practical significance”).  No test for statistical significance is identified, and therefore, Applicant’s burden under MPEP § 716.02(b)(I)-(II) has not been satisfied.  Furthermore, the proffered results fail to test the closest prior art of record, which is the nanoparticles disclosed by Duncan.  Therefore, the proffered results fail to satisfy MPEP § 716.02(e).  Additionally, the data was provided in black and white and is almost illegible, and therefore MPEP 716.02(b)(II) is not satisfied. In sum, the proffered data does not unambiguously provide evidence of unexpected results, relative to the closest prior art of record, that is of both practical and statistical significance.  Accordingly, the proffered data fails to establish unexpected results because it fails to satisfy the threshold requirements set forth at MPEP § 716.02.
	At ¶15 of the Declaration, it is the Examiner’s understanding that Declarant opines that “[t]hese results could not have been predicted on the basis of the presently cited art” (see, e.g., Dec. at ¶[15]). Examiner disagrees with this assessment and directs Declarant to the prior art of record, including Declarant’s own co-authored publications, which provide unambiguous expected beneficial results from using cationic nanoparticle delivery systems in combination with essential oils to effect anti-biofilm activities.  Furthermore, the gelatin nanoparticle system was known and practiced in the prior art, and all evidence of record shows that the system is merely performing its expected and predicted function.
	At ¶15, the Declarant states 
Rather, we have found that a particular carrier based on gelatin can be used to encapsulate an essential oil, facilitating its penetration into a biofilm, something that as demonstrated above, was not possible with carvacrol alone due to its hydrophobicity. 
	(see, e.g., Dec. filed 8/02/2022 at ¶[15]).
The use of a delivery system to enhance solubility of a drug compound is routine in the art (see Yasmin, Duncan, Wang2016, Gupta, rejection above).  Furthermore, “carvacrol alone” is not the closest prior art per MPEP § 716.02(e), and therefore the results fail to satisfy the requirements of MPEP § 716.02 as described above. 
	At ¶15, the Declarant states 
The presently cited art does not fairly provide any hind of the solution described here. 
	(see, e.g., Dec. filed 8/02/2022 at ¶[15]).
The “presently cited art” presumably did not include the Declarant’s own coauthored papers, of which at least three are now made of record.  Accordingly, such statement appears moot in view of newly cited art, including Declarant’s own coauthored papers, because Declarant has failed to address and reconcile such prior art with their statements.  Declarant is advised of the duty to disclose (see, e.g., MPEP § 2001, 37 C.F.R. 1.56(c)-(d)).
	At ¶16-19, it is the Examiner’s understanding that Declarant is attempting to assert that carvacrol and eugenol are representative of all other essential oils encompassed by instant claims 1 and 3, on the basis of experiments set forth at ¶¶17-18 (see, e.g., Dec. filed 8/02/2022 at ¶¶[16]-[19]).  The proffered data appears in greyscale and the Examiner is unable to distinguish the results set forth at ¶[17].  Even assuming arguendo that the left-most bar in each set is Eugenol, such data is still insufficient the requirements of MPEP § 716.02(d).  Critically, the prior art acknowledges substantial differences among different essential oils; for example, Feng disclosed that “not all essential oils had activity” (see, e.g., Feng at abs, Table 1 on 4 showing numerous essential oils did not exhibit appreciable activity).  Accordingly, data applied to one essential oil cannot be applied mutatis mutandis to all other essential oils absent supporting evidence. Data confirming prior art essential oils that were already art-recognized as possessing antibacterial activity, such as carvacrol or eugenol, in fact exhibit antibacterial activity, is neither surprising nor unexpected.  However, such data fails to address concerns raised by Feng.  Therefore, evidence that eugenol exhibits the expected activity is neither surprising nor unexpected, but does not satisfy the requirements of MPEP § 716.02(d) because an artisan would not reasonably assumed in view of Feng that all essential oils had the same properties and applications.
	Examiner has reviewed Declarant’s statement at ¶20, and is again directed to MPEP § 2001 and 37 C.F.R. 1.56(c)-(d).
In addition, it is noted that the Declaration fails to address, with specificity, the rejections set forth by the Examiner; or the teachings relied upon therein.
Weighing Objective Evidence
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  Here, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time for reasons discussed above.  In contrast, the record sets forth a determination of obviousness based upon multiple rationales, supported by explicitly cited prior art.  Furthermore, the proffered evidence of the instant Declaration showing expected and predicted results supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II)).  Accordingly, upon weighing all evidence of record, the current record supports a determination of obviousness. 
Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0049113 A1 (Pub. Feb. 23, 2017; cited in previous action) pertains to microcapsules comprising an essential oil, suitable for use in the treatment of bacterial films (see, e.g., US’113 at abs, claims), wherein the weight percentage of essential oil is 90 to 99 weight percent (see, e.g., US’113 at ¶[0039]).
Landis et al. (Cross-Linked Polymer-Stabilized Nanocomposites for the Treatment of Bacterial Biofilms, ACS Nano 2017, vol. 11:946–952 (published Dec. 22, 2016); hereafter “Landis”; cited in previous action) details the reduction to practice of a cross-linked polymer nanocomposite comprising carvacrol oil and utilized in antimicrobial applications (see, e.g., Landis at abs, passim).
Poppe, (Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997), cited in previous action) pertains to gelatin, and the reference defines gelatin and identifies that it is commercially available in Type A or Type B (see, e.g., Poppe at §7.2 on 144-145, §7.5 on 145); and that gelatins have well-known structures (see, e.g., Poppe at §7.6 on 150-151, Table 3, Fig. 7.2, §7.6.1 on 150-151).  
Ramos et al. (Gelatin-Based Films and Coatings for Food Packaging Applications, Coatings, vol. 6(41):1-20 (Sept. 28, 2016); cited in previous action; hereafter “Ramos”) identifies that essential oils are compounds “which exhibit antimicrobial and antioxidant properties” and were natural products Generally Recognized as Safe (GRAS) (see, e.g., Ramos at 4-5 at bridging ¶).  Ramos identifies that “[t]he use of antimicrobial additives in gelatin-based films or coating for food packaging applications is a promising area” (see, e.g., Ramos at § 2.1 on 5).  Ramos identifies that 
Recent works have reported the use of alternative techniques for the incorporation of these additives into gelatin by using micro- or nano-encapsulations with the purpose of improving and controlling their release rate.
(see, e.g., Ramos at § 2.1 on 5 at final ¶).  
Accordingly, Ramos evidences that artisans knew the benefits of essential oils, had previously utilized essential oils with gelatin-based products, and were motivated to utilize such additives in gelatin micro- or nano-encapsulation methods circa 2016 (see, e.g., Ramos at § 2.1 on 5, Table 1 on 6) 
Shemesh et al. (Novel LDPE/halloysite nanotube films with sustained carvacrol release for broad-spectrum antimicrobial activity, RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”; cited in previous action) discloses that essential oils (EOs) and specifically carvacrol were art-recognized antimicrobial drugs, useable with nanomaterials to exhibit “outstanding antimicrobial properties with a broad spectrum of inhibitory activity against Escherichia coli, Listeria innocua . . . Alternaria alternate” and “a wide range of microorganisms, including bacteria, yeast, and molds” (see, e.g., Shemesh at title, abs, 87108 at col II at 1st to 2nd full ¶¶).  Accordingly, carvacrol (and EOs generally) are art-recognized drugs, which would be reasonably understood to be usable in art-recognized drug delivery systems.
US 5,403,587 (McCue et al.; Apr. 4, 1995) discloses that antimicrobial compositions containing essential oils are prior art elements (see, e.g., US’587 at title, abs).
Pedro et al. (The use of nanotechnology as an approach for essential oil-based formulations with antimicrobial activity, In book: Microbial pathogens and strategies for combating them: science, technology and education, Vol. 2 (pp.1364-1374), Publisher: FormatexEditors: A. Méndez-Vilas (2013)) pertains to the use of nanotechnology as an approach for essential oil-based formulations having antimicrobial activity (see, e.g. id. at title, abs).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        2 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        3 Duncan et al., Nanoparticle-Stabilized Capsules for the Treatment of Bacterial Biofilms, ACS Nano 2015, 9, 8, 7775–7782 (June 17, 2015); hereafter “Duncan”)
        4 Gupta et al., Nanoparticle-Based Antimicrobials: Surface Functionality is Critical, F1000Research 2016, 5(F1000 Faculty Rev):364 (Mar 16, 2016), also available at https://doi.org/10.12688/f1000research.7595.1; hereafter “Gupta”)
        5 Wang et al., Nanomaterials for the Treatment of Bacterial Biofilms, ACS Infect. Dis. 2016, 2, 3−4 (published online Oct. 21, 2015); hereafter “Wang2016”.